Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment of 30 September 2020, in which claim 1 has been amended, and claims 6, 11 have been cancelled, is acknowledged.
 	Claims 1, 3, 5, 8-10 and 13-15 are pending in the instant application.
 	Claim 14 is withdrawn, as being drawn to a non-elected invention.
 	Claims 1, 3, 5, 8-10, 13 and 15 are being examined herewith.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8 September 2020 and 20 October 2020 are acknowledged and considered.
Response to arguments of 30 September 2020
 	In view of Applicant’s amendment of 30 September 2020, all the rejections to claims 6, 11 are herein withdrawn. Claims 6, 11 have been cancelled.
 	Applicant’s arguments (Remarks of 30 September 2020, pages 4-10) against the rejection of claims 1, 3, 5-6, 8-11, 13 and 15 under AIA  35 U.S.C. 103 over Cailly-Dufestel, in view of  Shukla, Basilisco, Walter, in further view of Camilleri and Kim, have been carefully considered.
On 30 September 2020, claim 1 has been amended to recite a method of treating severe constipation comprising administering a composition comprising an opioid receptor antagonist to a subject having severe constipation characterized by a whole gut transit time (WGT) of at least 65 h, wherein the opioid receptor antagonist is a -receptor antagonist, wherein the composition further comprises a water insoluble polymer matrix which releases the opioid receptor antagonist wherein the subject is characterized by a whole gut transit time of 65 h to 100 h.
Applicant argues (Remarks of 30 September 2020, page 6, paragraphs 2-5, page 7, first paragraph) that each of Cailly, Shukla, Basilico, Walter fails to teach or suggest the newly added limitation “wherein the subject is characterized by a whole gut transit time of 65 h to 100 h.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is being made over the combined teachings of several references: Cailly-Dufestel, Basilisco and Walter are used in the rejection for the teaching that naloxone is an opioid antagonist known to treat constipation in patients suffering from opioid induced constipation, Camilleri and Kim are used for teaching that measuring WGTT and CTT is part of the standard procedure to diagnose and treat patients suffering from constipation; in constipated patients WGTT is greater than 65 hours. 
ATTORNEY DOCKET No. 38078.0003U1APPLICATION No. 14/828,034suggestion in Kim that the whole gut transit time (WGTT) described on page 98 corresponds to the sum of the gastric emptying time (GET), small bowel transit time (SBTT) and colon transit time (CTT) as alleged on page 13 of the Office Action. 
In response, since Kim defines whole gut transit (page 98, left column, second paragraph) as the interval of time between capsule ingestion and its exit from the body, and since GI system is known to consist of stomach, small bowel and colon, Kim implicitly teaches that the whole gut transit time is calculated by adding together the time spent by the capsule in the stomach, small bowel and colon.
Applicant argues (page 8, second paragraph) that Kim fails to teach or suggest a study of WGTT in a subject with severe constipation, much less a subject having severe constipation wherein the severe constipation is an opioid-induced constipation and is not caused by oxycodone; Kim describes the use of healthy subjects in studying colon transit time with the wireless motility capsule, and nowhere in Kim is there any reference to a subject with severe constipation, much less a subject having severe constipation wherein the severe constipation is an opioid-induced constipation and is not caused by oxycodone. 
This argument is not found persuasive. Kim clearly teaches (Abstract) that measuring colon transition time is a tool for diagnosis and management of patients with constipation. Thus, while Kim measures colon transition times in healthy adults (Table, page 95), the very purpose of the measurement of colon transition time is to apply such methodology in patients suffering from 
delayed gastric emptying diagnosed when emptying time exceeds 5 hours;
delayed small intestinal emptying when transit time exceeds 6 hours;
delayed colon transit when transit times exceed 59 hours.
Such delayed emptying is associated with whole gut transition time of more than 65 hours, and a colon transition time of more than 59 hours, which overlaps with the ranges in instant claims 1 and 10. Further, Kim clearly teaches that delays in colon transition times are associated with constipation. As such, Kim is particularly relevant for explaining the importance of measuring colon transition time and whole gut transition time as tools in the diagnosis and treatment of patients with constipation, generally- including opioid-induced constipation.
Applicant argues (page 8, last paragraph, page 9, first two paragraphs) that Camilleri specifically excluded subjects who had been administered opioids and Camilleri excluded subjects with severe constipation wherein the severe constipation is an opioid-induced constipation and is not caused by oxycodone, which is the patient population in the instant claims. In response, Camilleri is a general study that establishes that the cutoff for colon transition time CTT is 59 hours, and the cutoff for SLBTT (small + large bowel transit time) is 65 hours; delays are diagnosed as constipation. The patients in Camilleri are suffering from constipation, and Camilleri uses two different markers/capsules to measure colon transit time in a method of management of significant constipation.
Applicant argues (page 9, last paragraph) that one of ordinary skill in the art would not have been motivated to combine the teachings of Camilleri with those of Kim or Cailly, Shukla, Basilisco, or Walter to arrive at the claimed inventions at least because the subjects taking opioids 
 This argument is not persuasive. The examiner maintains that Camilleri and Kim are used in the rejection for the general teaching that measuring whole gut transit time and colon transit time in any method of treating severe constipation is routine, and it is well established that a whole gut transition time of more than 65 h and a colon transition time of more than 59 hours are correlated with constipation. 
The examiner maintains that incorporating naloxone in a polymer matrix comprising a polyvinylpyrrolidone/polyvinyl acetate and glycerol dibehenate mixture, and exploring different ratios drug/polymer in order to optimize the drug release rate/profile is obvious, based on the teachings of Cailly-Dufestel and Shukla, especially since Cailly-Dufestel teaches that naloxone in polyvinylpyrrolidone/polyvinyl acetate matrix is a sustained release composition with 90% active ingredient released after/in 12 hours. Further, administering such a composition in a method of treating morphine induced constipation (Walter) or loperamide induced constipation (Basilisco), and measuring WGTT and CTT is obvious, because naloxone is known to be effective to treat constipation in such patients (Walter, Basilisco), and measuring WGTT and 
 	For all the reasons above, the rejection of claims 1, 3, 5, 8-10, 13 and 15 under AIA  35 U.S.C. 103 over Cailly-Dufestel, in view of Shukla, Basilisco, Walter, in further view of Camilleri and Kim, is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 8-10, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, independent claim 1 recites the broad range “whole gut transit time (WGT) of at least 65 h”, and the claim also recites “a whole gut transit time of 65 h to 100 h”, which is the narrower statement of the range/limitation. 
Appropriate correction of claim language is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

 	
 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3, 5, 8-10, 13 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cailly-Dufestel et al. (US 2009/0011016, published 8 January 2009, cited in PTO-892 of 1 December 2017), in view of  Shukla et al. (US 5,169,645 of 8 December 1992, cited in PTO-892 of 29 May 2019), Basilisco (Digestive Diseases and Sciences 1987, 32 (8), 829-832, cited in PTO-892 of 10 August 2016), Walter et al. (US 6,419,959 of 16 July 2002, cited in PTO-892 of 10 August 2016), in further view of Camilleri et al. (Neurogastroenterol Motil 2010, 22 (8), 874-e233, cited in PTO-892 of 10 August 2016) and Kim (J. Neurogastroenterol Motil 2012, 18(1), 94-99, cited in PTO-892 of 10 August 2016).
Cailly-Dufestel (US 2009/0011016) teaches a composition comprising opioid antagonist ([0211]) naloxone (HCl salt) and a water-insoluble matrix Kollidon® SR (Table 20, [0213], page 12) which is a polyvinylpyrrolidone/polyvinyl acetate mixture, and a method comprising administering such a composition (claim 24). 

Cailly-Dufestel teaches that the release of active ingredient from the composition is independent of the pH ([0193]-[0194]), as in the instant claims.
Cailly-Dufestel teaches said composition as tablets [0213]; he does not teach the composition formulated as capsule, as in instant claim 13.
Cailly-Dufestel teaches said compositions as once-a day formulations [0068], as in instant claim 8.
Cailly-Dufestel teaches that the compositions of the invention contain an active agent which is a substance of abuse, which is oxycodone [0068], and an agent capable of limiting the psychotropic effect of the substance of abuse, for example, naloxone  [0086]-[0087]. Cailly-Dufestel specifically teaches (Example 5) tablets of the invention containing two active ingredients: oxycodone and naloxone [0210]. Cailly-Dufestel teaches that naloxone is an opiate antagonist, which inhibits the activity of oxycodone.
Cailly-Dufestel teaches that the matrix makes the tablets of the invention extremely hard [0067], insoluble in aqueous medium, thus difficult to administer via parenteral route [0065], and insoluble in an alcohol medium [0066].
Cailly-Dufestel teaches that prior art teaches the association of an opioid with an antagonist agent [0026], as anti-abuse formulations. Cailly-Dufestel teaches that naltrexone has an antagonist effect with respect to opioids [0025]. Cailly-Dufestel teaches that oral formulations of 
Cailly-Dufestel does not teach administration of said composition to a subject suffering from severe constipation induced by an opioid which is not oxycodone, in a method of treating severe constipation. 
Cailly-Dufestel does not teach a matrix comprising polyvinylpyrrolidone/polyvinyl acetate and glycerol dibehenic acid ester mixture, as in the instant claims.
Cailly-Dufestel does not measure the whole gut transit time (WGT) using radio-opaque markers, as in instant claim 5.
Cailly-Dufestel does not measure the colon transit time, as in instant claim 10.
Cailly-Dufestel does not teach that the composition is designed as a twice-a-day formulation, as in instant claim 9. 

Shukla et al. (US 5,169,645) teach wax-containing particulate drug diluent having improved flow properties obtained by adding to a wax such as, for example, glyceryl behenate Compritol®888 (column 2, lines 61-62) at least one wax modifying composition such as, for example, polyvinylpyrrolidone, polyvinyl acetate (column 2, lines 64-68); the wax granules such prepared are suitable for incorporation of a wide variety of pharmaceuticals (column 3, lines 24-25).

Basilisco teaches (Digestive Diseases and Sciences 1987, 32 (8), 829-832) that parenteral naloxone administration reverses the effect of opioid agonists in man not only on the central nervous system but also at intestinal level (page 829, left column, first paragraph). Basilisco 
 	Basilisco teaches (page 829, left column, last paragraph) that naloxone is an opioid antagonist.
Importantly, Basilisco teaches that naloxone reverses the effect of opioid agonists in man: it antagonizes the slowing of orocecal transit induced by loperamide (page 829, left column, first paragraph), it blocks the central effect of opioids in morphine-dependent subjects (page 829, left column, second paragraph), it blocks the central effect of heroin (page 831, right column , third paragraph, lines 11-14), and it antagonizes the orocecal transit slowing induced by gluten peptides, which have opioid activity (page 831, left column, last paragraph).
Basilisco does not measure the whole gut transit time (WGT) using radio-opaque markers, as in instant claim 5, nor does he measure the colon transit time, as in instant claim 10.

Walter (US 6,419,959) teaches administration of a composition comprising naloxone to patients suffering from constipation induced by an opioid such as morphine (column 1, lines 46-49).
Walter teaches (column 4, lines 36-47) that the naloxone compositions of the invention can be used in patients with opioid induced constipation, as a combination preparation with opioids such as morphine or hydromorphone (column 4, line 42). 
Walter (US 6,419,959) teaches (column 1, lines 57-67) that constipation proceeds directly and locally over the entire intestine through the occupation of opioid receptors, and this effect is 

Camilleri et al. (Neurogastroenterol Motil 2010, 22 (8), 874-e233) teach colon transit (CT) time measurement used in the management of significant constipation, and the use of radiopaque marker to measure CT time. 
Camilleri teaches (page 4, fourth paragraph) that prior studies have established the cut off for delayed colon transit time CTT to be 59 hours, which is within the range of instant claim 10.  Camilleri teaches (page 4, fourth paragraph) that for combined small and large bowel transit (SLBTT) transit time, the cutoff was 65 hours (95th percentile for healthy participants). 
Kim (J. Neurogastroenterol Motil 2012, 18(1), 94-99) teaches that measurement of colonic transit time is useful in evaluating colonic motility in constipation (page 94, left column). Kim teaches that the traditional approach is to assess the progression time of radioopaque markers along the large bowel (page 94, right column, first paragraph).
Kim teaches that normative data for colon transit time in adults are available from a large number of radioopaque markers studies. Kim teaches (page 95, last paragraph, page 96, first two paragraphs) that in most studies in western subjects, the mean colon transit time was 30-40 hours, with upper normal limit of 70 hours in mixed populations. Kim teaches that there were differences in colon transit times between studies due to difference in age, gender ratio, race and methodology. Kim teaches that women had as longer maximal colon transit time compared to men. Kim teaches that colon transit time in Asian subjects is different from that of Western subjects. 

Kim teaches (page 98, left column, second paragraph) that whole gut transit is defined as the interval between capsule ingestion and exit from the body.
Kim teaches the definitions (page 98, left column third paragraph) for gastric emptying time (GET), small bowel transit time (SBTT) and colon transit time (CTT).
Kim teaches that delayed gastric emptying (delayed GET) is diagnosed when emptying exceeds 5 hours (range 2 to 5 hours).
Kim teaches that delayed small bowel transit is determined when transit time (SBTT) exceeds 6 hours (range 2 to 6 h) based on 95% cutoff values from control studies.
Kim teaches that delayed colon transit is diagnosed when colon transit time (CTT) exceeds 59 hours, which overlaps with the range in instant claim 10.
Kim teaches (Figure 3) that the whole gut transit time WGTT, defined as the interval between capsule ingestion and exit from the body (page 98, left column, second paragraph), is calculated by adding WGTT = GET + SBTT + CTT, where GET is gastric emptying time, small bowel transit time  is SBTT and colon transit time is CTT. Based on the definitions, the sum of SBTT and CTT in Kim is actually the SLBTT in Camilleri, which is greater than 65 hours in patients with constipation.


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cailly-Dufestel, Shukla, Basilisco, Walter, Camilleri and Kim to arrive at the instantly claimed method. 
The person of ordinary skill in the art before the effective filing date of the claimed invention would have prepared a sustained release composition of comprising naloxone and a water-insoluble polymeric matrix polyvinyl acetate/ polyvinylpyrrolidone and glycerol dibehenate mixture, because Cailly-Dufestel teaches a sustained release composition comprising naloxone and a water-insoluble matrix Kollidon® SR which is a polyvinylpyrrolidone/polyvinyl acetate mixture (where 90% of active ingredient is released after /in 12 hours), and Shukla teaches that mixing glycerol dibehenate and polyvinyl acetate/ polyvinylpyrrolidone results in wax granules having improved flowing properties, suitable for incorporation of pharmaceuticals. Thus, the person of ordinary skill in the art would have added glyceryl behenate to polyvinylpyrrolidone/polyvinyl acetate mixture, and would have incorporated naloxone in the resulting polymer matrix, with the expectation that the resulting composition will release naloxone in a prolonged manner and its wax granules will have improved flow properties.
Further, the person of ordinary skill in the art would have administered the composition to a patient suffering from constipation to treat constipation, wherein the composition releases the naloxone independently of the ambient pH of the gastrointestinal tract, because Basilisco and Walter teach administration of naloxone as opioid antagonist to patients suffering from opioid induced constipation, wherein the constipation is not caused by oxycodone, and Cailly-Dufestel  would have administered a composition comprising naloxone and a water-insoluble polymeric matrix to a patient suffering from opioid induced constipation, such as morphine induced constipation (as in Walter) or loperamide induced constipation (as in Basilisco), with the expectation that such a composition will result in release of active ingredient naloxone in the whole gastrointestinal tract, independently of the ambient pH, and will reverse the effect of the opioid at intestinal level.
The person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to measure the whole transit time WGTT and the colon transit time CTT in patients suffering from constipation, because Camilleri and Kim teach that measuring WGTT and CTT is part of the standard procedure to diagnose and treat patients suffering from constipation. Further, the person of ordinary skill in the art would have administered a formulation comprising naloxone and a water-insoluble polymer matrix to patients having a WGTT of at least 65 hours, because based on the combined teachings of Camilleri and Kim, in constipated patients WGTT is greater than 65 hours (WGTT = GET + SBTT + CTT = GET + SLBTT = GET + 65 hours > 65 hours). 
Furthermore, the person of ordinary skill in the art would have administered naloxone to patients with constipation having a WGTT of at least 65 hours, and a colon transit time of 55 h to 90 h, because Camilleri teaches evaluating colon transit time in patients with constipation, with a cut off for delayed colon transit time CTT of 59 hours, which is within the range of instant claim 10. 
 would have used radiopaque markers for measuring WGTT and CTT, because radiopaque markers were known to be the standard measurement technique used to assess colon motility and whole gut motility.
Further, the person of ordinary skill in the art before the effective filing date of the claimed invention would have administered naloxone to a patient suffering from constipation and having a WGT of 65 h to 180 h, as in instant claim 11, because such a subpopulation of patients is expected to suffer from constipation, based on the combined teachings of Camilleri and Kim.
 Further, the person of ordinary skill in the art before the effective filing date of the claimed invention would have administered naloxone to a patient suffering from constipation, wherein the naloxone is a twice-a-day formulation, or a capsule, because such methods of administration are routine and well within the skill of the artisan.
Further, the person of ordinary skill in the art before the effective filing date of the claimed invention would have administered a composition comprising naloxone to a subject suffering from constipation which is caused by an opioid which is not oxycodone, because Walter teaches that opioid receptors responsible for constipation are localized in the intestine, and constipation is neutralized through the use of opioid antagonists such as naloxone, which have a peripheral effect and not an effect in the CNS under certain conditions.
As such, claims 1, 3, 5, 8-10, 13 and 15 are rejected as being prima facie obvious.

Conclusion
Claims 1, 3, 5, 8-10, 13 and 15 are rejected.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IRINA NEAGU/
Primary Examiner, Art Unit 1627